MEMORANDUM *
Encarnación Carrillo-Rivera (“Petitioner”) petitions for review of his final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 2, 1999. The facts and prior proceedings are known to the parties; they are not restated herein except as necessary.
Petitioner was served with an order to show cause (“OSC”) on September 20, 1994 — approximately five years after he entered the United States. At a hearing on March 25, 1997, the Immigration Judge granted Petitioner’s application for suspension of deportation. The Immigration and Naturalization Service appealed to the BIA, On appeal, the BIA determined that Petitioner had failed to meet the continuous physical presence requirement before being served with the OSC and thus was statutorily ineligible for suspension.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 (“IIRIRA”) — bars such relief in his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, No. 99-70918 (9th Cir. filed Feb. 8, 2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.